            Case 2:17-cv-01322-LPL Document 47 Filed 01/04/19 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RICKY M. PATTERSON,                           )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )      Case No. 2: 17-1322
                                              )
WEXFORD HEALTH SOURCES, INC,                  )
CORRECT CARE SOLUTIONS, LLC,                  )
MARY COMER, BYUNGHAK JIN,                     )
                                              )
       Defendants.                            )      JURY TRIAL DEMANDED



                       STIPULATION OF VOLUNTARY DISMISSAL
                           PURSUANT TO FED R. CIV. P. 41(a)

       Plaintiff RICKY M. PATTERSON by his attorneys at the Mizner Law Firm, and

Defendants WEXFORD HEALTH SOURCES, INC., CORRECT CARE SOLUTIONS, LLC,

MARY COMER and BYUNGHAK JIN by their respective counsel, hereby stipulate to the

dismissal of all claims against all Defendants.

                                              Respectfully submitted,

                                              MIZNER LAW FIRM

                                              By: /s/ John F. Mizner

                                              John F. Mizner
                                              PA Bar No. 53323
                                              jfm@miznerfirm.com


                                              311 West Sixth Street
                                              Erie, Pennsylvania 16507
                                              (814) 454-3889

                                              Attorneys for the Plaintiff
          Case 2:17-cv-01322-LPL Document 47 Filed 01/04/19 Page 2 of 3



Agreed:

WEBER GALLAGHER SIMPSON
STAPLETON FIRES & NEWBY, LLP

By: /s/ Samuel Foreman

Samuel Foreman

Two Gateway Center
Pittsburgh, Pennsylvania 15222
(412) 281-4541

Attorneys for Defendants
WEXFORD HEALTH SOURCES, INC.,
CORRECT CARE SOLUTIONS, LLC,
MARY COMER and BYUNGHAK JIN
            Case 2:17-cv-01322-LPL Document 47 Filed 01/04/19 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RICKY M. PATTERSON,                          )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )       Case No. 2: 17-1322
                                             )
WEXFORD HEALTH SOURCES, INC,                 )
CORRECT CARE SOLUTIONS, LLC,                 )
MARY COMER, BYUNGHAK JIN,                    )
                                             )
       Defendants.                           )       JURY TRIAL DEMANDED


                                CERTIFICATE OF SERVICE


       I hereby certify that on January 4, 2019, the foregoing Stipulation of Voluntary Dismissal

Pursuant to Fed. R. Civ. P. 41(a) was filed electronically with the Clerk of Court using the

CM/ECF system. Notice of this filing will be sent to all parties who have appeared of record by

operation of the Courts ECF system and constitutes service of this filing under Rule 5(b)(2)(E) of

the Federal Rules of Civil Procedure. Those parties may access this filing through the courts ECF

system.




                                             /s/ John F. Mizner
                                             John F. Mizner
